

114 S52 IS: To close the loophole that allowed the 9/11 hijackers to obtain credit cards from United States banks that financed their terrorist activities, to ensure that illegal immigrants cannot obtain credit cards to evade United States immigration laws, and for other purposes.
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 52IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo close the loophole that allowed the 9/11 hijackers to obtain credit cards from United States
			 banks that financed their terrorist activities, to ensure that illegal
			 immigrants cannot obtain credit cards to evade United States immigration
			 laws, and for other purposes.1.Verification of identity for
			 non-United States persons opening bank accounts(a)In
 generalSection 5318(l) of title 31, United States Code, is amended—(1)by redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively; and(2)by inserting after paragraph (2) the following:(3)Restrictions on
				verifying identity(A)Customer
 informationFor the purpose of verifying the identity of an individual who is a non-United States person seeking to open an account in accordance with the regulations issued under this section, a financial institution may only accept—(i)a social security number;(ii)a passport number and the country of issuance;(iii)an alien identification card number; or(iv)any combination of items described in clauses (i) through (iii).(B)Customer
 verification through documentsFor the purpose of verifying the identity of an individual who is a non-United States person seeking to open an account in accordance with regulations issued under this section, a financial institution may not accept identification documents issued by a foreign government, other than an unexpired passport.(C)DefinitionAs used in this paragraph, the term non-United States person means any individual that is not a citizen or national of the United States, as defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)..(b)Conforming
 amendmentSection 5318(l)(6) of title 31, United States Code, as redesignated by this section, is amended by striking (4) and inserting (5).